Citation Nr: 1102959	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-32 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his half-sister


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

Following a March 2010 hearing, the Board initially denied the 
Veteran's claim in an April 2010 decision.  This decision was 
subsequently vacated, and the case remanded, in May 2010.  

In November 2010, the Board received additional medical evidence 
from the Veteran's representative, accompanied by a waiver of RO 
review.  38 C.F.R. § 20.1304(c) (2010).


FINDING OF FACT

Degenerative disorder of the back became manifest years after 
discharge from service and is not etiologically related to 
service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service, nor 
may incurrence or aggravation during service be presumed.  
38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).






REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in December 2005, prior to 
the date of the issuance of the appealed rating decision.  The 
elements of the claim on appeal, as well as the types of evidence 
that would contain pertinent findings, were discussed during the 
March 2010 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 
(2010).  A letter addressing, among other things, VA's practices 
in assigning disability evaluations and effective dates for those 
evaluations was furnished to the Veteran in May 2010.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The case 
has since been readjudicated in an August 2010 Supplemental 
Statement of the Case.  This course of corrective action ensures 
that there has been no prejudice to the Veteran on account of any 
initial errors of notification.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment described by the Veteran.  Additionally, the 
Veteran was afforded a VA examination in July 2007 that was fully 
adequate for the purposes of addressing the nature and etiology 
of the claimed disability.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

In this regard, the Veteran notified the Appeals Management 
Center (AMC) in Washington, DC in June 2010 that he had been 
treated by a private doctor in Alexandria, Virginia from 1978 to 
1981, but he did not provide full address information.  The AMC 
requested such information in a follow-up letter from July 2010, 
but the only response furnished by the Veteran consisted of a 
clerical letter indicating that the doctor (a physical therapist) 
had not worked at the location described by the Veteran since the 
late 1980s.  Given this response, the Board finds that no further 
efforts are warranted to search for this doctor's medical 
records.  

The Board also notes that, during his March 2010 hearing, the 
Veteran confirmed receiving disability benefits through the 
Social Security Administration (SSA).  While VA is required to 
obtain all "relevant" Federal records, including from SSA, the 
Veteran further confirmed that the grant of SSA disability 
benefits was entirely predicated on mental health disability.  
38 C.F.R. § 3.159(c)(2).  Accordingly, no efforts need to be made 
to obtain corresponding medical documentation from SSA, as they 
would not contain relevant information.  See also Golz v. 
Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Finally, by furnishing the Veteran with a further notice letter 
and obtaining updated VA treatment records, the AMC fully 
complied with the Board's May 2010 remand instructions.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

The Board has reviewed the Veteran's service treatment records 
and observes that he was treated for back injuries on several 
occasions.  Following a diving board injury in June 1977, he 
underwent x-rays that were within normal limits.  He was also 
seen for low back pain and muscle spasms after a basketball 
injury in February.  However, he underwent a Chapter 5 
examination in March 1978 that revealed no spine or other 
abnormalities.  In an accompanying Report of Medical History, he 
denied recurrent back pain, as well as any other orthopedic or 
neurological abnormalities.

Following service, the Veteran's treatment records were mostly 
unremarkable prior to 2006, with no musculoskeletal limitations 
noted in a November 2002 VA nursing admission examination.  In 
January 2003, he reported a back injury in 1983 or 1984.  In 
November 2006, however, he was treated for chronic low back pain 
"since age 17 after I fell off diving board and injured back."  
X-rays from December 2006 revealed minimal anterior wedging of 
T12 and L1.  An MRI from January 2007 showed mild degenerative 
changes at multiple levels between T11 and S1.

In July 2007, the Veteran underwent a VA spine examination, with 
an examiner who reviewed his claims file.  The service treatment 
records from June 1977, February 1978, and March were described 
in the examination report.  A notation of "history of backpain" 
from 1996 was noted.  Based upon an examination and the January 
2007 MRI, the examiner rendered a diagnosis of degenerative joint 
disease of the lumbar spine.  As to the etiology of this 
diagnosis, the examiner found that it was "less likely as not" 
that the Veteran's current back condition was related to his back 
complaints while in the military.  The examiner noted that the 
treatment from June 1977 and February 1978 was "self-limiting" 
and "resolved" and observed that there were no back complaints 
on the discharge physical.  There was also no documentation of 
any back condition until 1996, almost 20 years later.  The 
Veteran was noted to have been hospitalized several times with no 
mention of a back condition.  The examiner observed that, had 
this condition been ongoing, it would appear that there should 
have been some records.

During his March 2010 hearing, the Veteran testified that his 
back disability had existed since service.  His half-sister also 
testified at the hearing, noting that he had suffered from back 
pain since service.  In conjunction with the hearing, the Veteran 
also submitted lay statements from his mother and his 28-year old 
niece in support of his claim, with the mother asserting that the 
Veteran had experienced back pain since service.

Subsequently, the Board received two additional statements from a 
VA physician.  In a March 2010 statement, the physician stated he 
had reviewed the Veteran's medical records from service, that the 
Veteran should be service-connected for back pain, and that he 
was on pain medications.  In a November 2010 statement, the same 
physician indicated that the Veteran had degenerative disc 
disease in the lumbar spine area "due to multiple falls in the 
military service."  The physician further noted that the Veteran 
had L4-L5 bulging discs causing degenerative stenosis that was 
related to service.  Again, the physician concluded the Veteran 
should be service connected for his degenerative joint disease of 
the lumbar spine.

In reviewing the above evidence, the Board first finds that the 
July 2007 VA examination report has very considerable probative 
value.  The report was based upon a claims file review, with 
citations to in-service and post-service treatment.  The examiner 
supported her unfavorable nexus opinion with a complete 
rationale, stressing the total absence of back findings at 
discharge from service and the nearly two-decade lapse between 
service and the first complaint of back treatment.

The Board is aware that the VA physician who provided two nexus 
opinions in 2010 also reviewed the Veteran's service treatment 
records.  However, this physician did not confirm reviewing the 
entire claims file and did not acknowledge the time frame of 
post-service treatment.  This physician also provided no 
rationale whatsoever for his conclusions as to etiology.  By 
contrast, the July 2007 VA examiner did provide a rationale, and 
that examiner's opinion is more consistent with the record as a 
whole, which shows a very lengthy period of time between in-
service treatment and post-service treatment.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint after service can be considered 
along with other factors in the analysis of a service connection 
claim).  Consequently, the Board finds that the VA examiner's 
medical opinion was based upon a more complete medical history, 
is far better supported by a rationale, and is ultimately of far 
greater probative value than the opinions from 2010. 

The Board notes that it is the Board's duty to assess the 
credibility and probative value of evidence, and, provided that 
it offers an adequate statement of reasons or bases, the Board 
may favor one medical opinion over another.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  As true with any piece of evidence, 
the credibility and weight to be assigned to these opinions are 
within the province of the Board as adjudicators.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

The next question for the Board concerns the lay opinions of the 
Veteran and his half-sister, mother, and niece.  As a general 
matter, a layperson is not capable of opining on matters 
requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring medical 
knowledge").  The Board is aware, however, that lay statements 
may be sufficient to establish a medical diagnosis or nexus in 
certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009).  In ascertaining the competency and 
probative value of lay evidence, decisions of the United States 
Court of Appeals for Veterans Claims (Court) have underscored the 
importance of determining whether a layperson is competent to 
identify the medical condition in question.  Lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 
(2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(flatfoot).  That notwithstanding, a Veteran is not competent to 
provide evidence as to more complex medical questions and, 
specifically, is not competent to provide an opinion as to 
etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 
456, 462 (2007) (concerning rheumatic fever). 

Here, none of the lay witnesses have been shown to possess the 
requisite credentials, training, or expertise to diagnose a 
specific spine disorder, and the Board further notes that 
arthritis is a disease that is shown by x-ray.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003; see also 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (concerning intervertebral disc syndrome).  
Of further concern to the Board is the credibility of the 
Veteran's contentions.  While he now asserts that he has had back 
symptoms since service, he specifically denied such symptoms at 
discharge from service in March 1978.  Such profoundly 
conflicting statements are indicative of a lay opinion that is 
not credible and, accordingly, has no probative value.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  As 
to the remaining lay witnesses, the Board is aware that Davidson 
concerned a surviving spouse and does not question the capacity 
of the Veteran's mother and half-sister (though pointedly not 
the niece, who was 28 years old at the time of her March 2010 
statement and, accordingly, was not even born until after the 
Veteran's separation from service) to have observed pain-related 
symptoms since separation from service.  That notwithstanding, 
pain alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  In view of this, the 
statements from the Veteran's relatives are also totally devoid 
of probative value.

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for a back disorder, and 
this claim must be denied.

In reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).

ORDER

Service connection for a back disorder is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


